Citation Nr: 1612963	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for peroneal nerve neuropathy of the right lower extremity.

2.  Entitlement to a compensable disability rating for peroneal nerve neuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1990 and from May 1994 to July 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee as well as a November 2012 rating decision from the Appeals Management Center.

This matter was previously remanded by the Board in July 2011 and November 2014 for further development, which has been completed.

The issues of entitlement to a compensable disability rating for peroneal nerve neuropathy of the right lower extremity and entitlement to a compensable disability rating for peroneal nerve neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has consistently demonstrated forward flexion in his lumbar spine to at least 75 degrees; his combined range of motion of his spine is at least 220 degrees; and, he has not been shown to experience favorable or unfavorable ankylosis of either the thoracolumbar spine or the entire spine; and he is not experiencing incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

At an August 2010 personal hearing, the Veteran testified that he was treated for his low back disability by a private female physician.  In July 2011 the Board found that no such medical evidence was before it.  The Board concluded that this triggered VA's duty to assist and remanded the issue for further development.  Specifically, the AOJ (Agency of Original Jurisdiction) was instructed to request that the Veteran provide sufficient information and authorization to enable the AOJ to obtain any additional pertinent evidence that is not currently of record.  The AOJ was further instructed to obtain any such records identified by the Veteran.

In November 2014, the Board found that the Veteran sufficiently identified the records in VA Form 21-4142 that VA received in September 2011, but that the identified treatment records were still outstanding from the claims file.  The Board determined that further remand was necessary in order for the AOJ to attempt to obtain the identified treatment records.

Unfortunately, by November 2014 the VA Form 21-4142 had expired, and the Veteran needed to submit a new VA Form 21-4142 in order to grant VA authorization to obtain the records.  In June 2015, the AOJ sent a letter informing the Veteran that he needed to file and updated VA Form 21-4142 to enable VA to obtain the previously described medical records.  The Board also notes that in July 2015, the AOJ sent a second letter informing the Veteran of the need to submit all outstanding medical records and to grant VA authorization to obtain them by submitting a new VA Form 21-4142.  The Board further notes that the Veteran did not respond by submitting additional treatment records or a new VA Form 21-4142.  Finally, the Board notes that the Veteran submitted a due process waiver, in July 2015, indicating that he did not have any additional evidence to submit regarding the appeal.  Accordingly the Board finds that the AOJ has substantially complied with the Board's remand instructions, and no further development in this regard is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran testified at a personal hearing in August 2010.  The Veteran's Law Judge (VLJ) who presided over the hearing has since retired from the Board.  The Veteran was notified of his right to an additional hearing before a different VLJ in a July 2014 letter.  In July 2014, the Veteran responded by indicating that he did not wish to appear at a second hearing, and that he desired the Board to consider his case on the evidence of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Spine

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected lumbar degenerative disc disease.  The Veteran first filed for service connection for a spinal disability in April 2008 while still in-service.  In November 2008, the RO granted service connection and assigned a non-compensable rating effective August 2008; the first day following his separation from service.  The Veteran appealed.  In November 2012, the RO increased the Veteran's disability rating to 10 percent effective August 2008.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disabilities related to injuries of the spine can be evaluated pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The Formula for Rating IVDS Based on Incapacitating Episodes is not raised by the record.  The Board notes, as described infra, that the Veteran testified that while in-service his spinal disability was severe enough that approximately once a year he would be forced to remain in bed.  Nevertheless, the Veteran testified that since leaving the service he was no longer forced to remain in bed once per year; but was instead confined to a chair for several hours.  See Transcript pp. 17 - 18.  Accordingly - even to the extent that the instances where the Veteran was forced to remain in bed could be described as incapacitating episodes - the Veteran has not been experiencing incapacitating episodes during the period on appeal, because the period on appeal does not begin until after the Veteran left the service.  

Furthermore the Veteran also testified, in August 2010, that he had not been hospitalized for his back in the year prior to the hearing (no hospitalizations from August 2009 to August 2010).  Id.  As described infra, the Veteran underwent an examination in October 2012, and the examiner indicated that the Veteran had not been hospitalized due to IVDS for one year prior to that examination either (no hospitalizations from October 2011 to October 2012).  Finally, the record is otherwise silent regarding hospitalizations for or prescribed bed rest for IVDS.  Accordingly, incapacitating episodes - such as hospitalization or physician prescribed bedrest - has not been raised by the record, and, therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine a disability rating of 10 percent is assigned when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness is present but does not resulted in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A disability rating of 20 percent is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is present and severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a total disability rating is assigned when there is favorable ankylosis of the entire spine.  Id.

Ankylosis is not raised by the record, because, as described infra, the Veteran was able to demonstrated significant range of motion in August 2008 and October 2012.  Furthermore, the August 2008 examiner explicitly opined that the Veteran was not experiencing ankylosis.  Finally, the Veteran has indicated that he is able to bend his spine although it causes him a great deal of pain.  See December 2008 Notice of Disagreement (NOD).  Therefore, ankylosis does not provide an adequate basis for an increased disability rating, and the Veteran does not meet the rating criteria for a total disability rating or a rating of 50 percent.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran underwent a VA examination in August 2008 at which he reported experiencing minor back pain associated with daily activities such as bending over.  The Veteran also indicated that he could no longer lift heavy weights.  The Veteran did not report any flare-ups.  The examiner observed that the Veteran's gait was normal.  The examiner also indicate that there were no abnormalities of the spinal muscle, such as guarding, spasm, tenderness, etc., no fractures of one or more vertebral bodies, and no evidence of spinal ankylosis.  The Veteran's range of motion measurements were as follows: flexion to 90 degrees; extension to 20 degrees; bilateral lateral bending to 35 degrees; and bilaterally lateral turning to 45 degrees (combined range of motion of 270 degrees).  The examiner did not observe pain or a change in the range of motion after repetitive motions.

The Veteran also underwent a radiograph in August 2008.  The report noted mild dis space narrowing was present.

In his December 2008 notice of disagreement the Veteran reported that he had experienced chronic back pain since December 1999.  The Veteran also indicated that on occasion he was forced to roll up a towel or place his hand in the lower portion of his back when trying to sleep.  According to the Veteran, he felt pain: every time he bent over to brush his teeth in the morning; every time he bent over to lift the toilet seat; every time he got dressed in the morning; and every time he tried to carry something around for more than an hour.  The Veteran also indicated that he could not even walk around his yard with a nine pound weed eater without feeling severe pain in his lower back.  Finally, the Veteran indicated that due to his back pain he was unable to perform landscaping; an activity in which he had always been interested.  The Veteran reiterated these contentions in his August 2009 VA Form 9.

The Veteran testified a personal hearing in August 2010 that he had experienced back spasms.  When asked whether he had been hospitalized in the past year because of his back, the Veteran denied any hospitalization.  The Veteran did indicate that for approximately once a year, while he was on active duty, he would be forced to remain in bed; but he acknowledged that since leaving the armed forces he would occasionally be confined to a chair for three or four hours rather than being forced to remain in bed.  The Veteran also testified that he experienced back pain while conducting routine chores and activities, which had prevented him from becoming a landscaper.  See Transcript, pp. 15 - 21.  
The record also contains an undated medical opinion from the Veteran's private physician, which noted that the Veteran experienced joint pain in his low back, and that the strenuous activities he performed while in-service could lead to further degenerative changes, future pain, and decreased mobility.  

The Veteran underwent a VA examination in October 2012 at which he reported experiencing painful flare-ups whenever he performed heavy physical labor, and that he takes pain killers or aspirin for his back pain.  The Veteran's range of motion measurements were as follows: forward flexion to 75 with objective evidence of painful motion; extension to 25 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally (combined range of motion 220 degrees).  With the exception of forward flexion, the examiner did not note objective evidence of pain on motion.  The examiner did note additional limitation of range of motion following three repetitions; even though the initial range of motion measurements were identical to the range of motion measurements after three repetitions.  The examiner indicated that the Veteran experienced functional loss after repetitive use that was due to less movement than normal and pain on movement.  The examiner noted that the Veteran was not experiencing guarding or muscle spasm.  The examiner also opined that, although the Veteran does have IVDS, he did not experience any incapacitating episodes over the prior twelve months (since October 2011).  The examiner indicated that the Veteran did not rely on any assistive devices.

The Veteran also underwent a radiograph in October 2012.  The report indicated that his condition had not changed since 2008.

The Veteran's treatment records indicate that, from October 2012 to May 2015, the Veteran continued to experience back pain; except for in April 2014 when the Veteran's back pain resolved temporarily at least.  

The Veteran underwent a magnetic resonance imaging (MRI) in May 2015.  The MRI report indicated that there was no significant spinal stenosis, neural stenosis, or evidence of disc herniation.  The report did note minor degenerative changes.  
 
The Veteran is not entitled to a schedular disability rating of 20 percent.  The Veteran's forward flexion was measured to 90 degrees in August 2008 and to 75 degrees in October 2012, and the record is otherwise silent regarding precise range of motion testing.  However, in April 2014 the Veteran was found to have full range of motion with a normal gait.   

Accordingly, the weight of the evidence does not indicate that the Veteran's forward flexion has been limited to 60 degrees or less.  The Veteran's combined range of motion was 270 degrees in August 2008 and 220 degrees in October 2012, and the record is otherwise silent regarding his combined range of motion.  Accordingly, the weight of the evidence does not indicate that the Veteran's combined range of motion is 120 degrees or less.  The Board notes that the Veteran testified to experiencing muscle spasms during his personal hearing in August 2010.  Nevertheless, the Board does not afford this testimony much weight, because the transcript of the hearing indicates that the Veteran was not entirely sure what constituted a muscle spasm at the time he was describing them.  See Transcript, pp. 16 - 17.  Furthermore, the Board notes that VA examiners in both August 2008 and October 2012 both opined that the Veteran was not experiencing muscle spasm or guarding.  Accordingly, the weight of the evidence indicates that the Veteran is not experiencing muscle spasms or guarding, and, consequently, he is not experiencing muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, the Veteran does not meet the rating criteria for a disability rating of 20 percent.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran does not meet the rating criteria for a disability rating in excess of 20 percent, because the rating criteria for disabilities in excess of 20 percent require either an even more limited forward flexion or ankylosis; the latter of which, as noted supra, is not raised by the record.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the October 2012 VA examiner indicated that the Veteran experienced functional loss after repetitive use due to less movement than normal and pain on movement.  Nevertheless, this additional functional loss does not warrant an increased rating.  First, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011).  Second, "less movement than normal" is not sufficiently descriptive to indicate the degree of additional functional loss.  Furthermore, the Veteran's initial range of motion measurements were identical to the range of motion measurements after three repetitions.  Accordingly, the Veteran's functional loss, though real, is not great enough to create a measurable impact on his range of motion.  Accordingly, the Veteran is not entitled to an increased disability rating due to functional loss.  See DeLuca.

Here, the weight of the evidence simply fails to demonstrate that the Veteran meets the rating criteria for a disability rating in excess of 10 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow the application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to schedular rating in excess of 10 percent for lumbar degenerative disc disease is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's lumbar degenerative disc disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported experiencing: pain, limited range of motion, and muscle spasms; although the Board has not found clinical evidence to substantiate the alleged muscle spasms.  The schedular rating criteria applicable to the spine provide for compensable ratings based on symptoms that include: pain, limited range of motion, and muscles spasms.  As such, the Veteran's back symptomology is fully contemplated by the schedular criteria.

Moreover, because the criteria used to evaluate spine disabilities require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's spine related symptoms within the parameters of the schedular rating that is assigned.  As such, the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and referral for extraschedular consideration is not warranted.
ORDER

A rating in excess of 10 percent for lumbar degenerative disc disease is denied.


REMAND

The Veteran underwent a VA examination in September 2011.  In the remarks section of the examination, the examiner indicated that electromyography (EMG) results would be available in six weeks.  In November 2014, the Board found that the EMG results were not contained within the record, and the Board remanded the matter for further development.  Specifically, the Board ordered the AOJ to obtain, from the Tennessee  Valley VA Health Care System, records of all treatment received since August 2007 to specifically include reports of any EMG or other diagnostic testing conducted as alluded to in the remarks section of the September 2011 examination.  The Board further instructed that all records requests and responses received must be document in the claims file and all pertinent follow-up must be conducted.  The AOJ did obtain treatment records from the Tennessee Valley VA Health Care System.  Unfortunately, these records do not contain reports of any EMG or other diagnostic testing conducted as alluded to in the remarks section of the September 2011 examination, and, the record is otherwise silent in this regard.  Finally, the record is silent as to any pertinent follow-up such as a formal finding by the AOJ that either such a record does not exist or that further search for the record would be futile.  Accordingly, the Board finds that this issue must be remanded in order to insure substantial compliance with the Board's remand instructions.  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Tennessee Valley VA Healthcare System reports of any EMG or other diagnostic testing conducted as alluded to in the remarks section of the September 2011 VA peripheral nerves examination.  All attempts to obtain these records must be fully documented.  This matter should not be returned to the Board without either the report of any EMG or other diagnostic testing conducted as alluded to in the remarks section of the September 2011 VA peripheral nerves examination OR a finding by the AOJ that either such records do not exist OR a continued search for these records would be futile.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected neurologic impairment of his bilateral lower extremities. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


